In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 Filed: October 28, 2020

* * * * * * * * * * * * *                    *
JOHN GOLD, on behalf of the                   *
Estate of NORMA ANN GOLD,  *
                           *
     Petitioner,           *                          No. 19-402V
                           *                          Special Master Sanders
v.                         *
                           *                          Decision on Proffer; Damages; Influenza
SECRETARY OF HEALTH        *                          (“Flu”) Vaccine; Guillain-Barré
AND HUMAN SERVICES,        *                          Syndrome (“GBS”); Death.
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Daniel H. Pfeifer, Pfeifer, Morgan & Stesiak, South Bend, IN, for Petitioner.
Colleen C. Hartley, United States Department of Justice, Washington, DC, for Respondent.

                             DECISION AWARDING DAMAGES1

        On March 15, 2019, the Estate of Norma Ann Gold by its representative, John Gold,
(“Petitioner”) filed a petition for compensation pursuant to the National Vaccine Injury
Compensation Program (“Vaccine Program” or “the Program”).2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza vaccine Ms. Gold received on December 2, 2010,
caused her to develop Guillain-Barré Syndrome (“GBS”). Pet. at 1, ECF No. 1. Petitioner further
alleged that “Ms. Gold died as a consequence of the GBS she contracted due to the administration
of the influenza vaccine.” Id. at 11.

        On April 27, 2020, Respondent filed a supplemental Rule 4(c) Report, in which he stated
that, based on the record, Petitioner “has satisfied all legal prerequisites for compensation” under

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.

                                                  1
the Program. ECF No. 18 at 5. Therefore, Respondent concluded that “this case is appropriate for
compensation[.]” Id. at 1 (emphasis in original). On July 31, 2020, the undersigned issued a Ruling
on Entitlement consistent with Respondent’s Rule 4(c) Report. ECF No. 19.

       On September 8, 2020, Respondent filed a Proffer on Award of Compensation (“Proffer”).
ECF No. 22. Based on the record as a whole, the undersigned finds that Petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the Proffer, attached as Appendix A, the undersigned awards
Petitioner:

        A lump sum payment of $391,750.00, consisting of pain and suffering ($141,750.00)
        and the statutory death benefit ($250,000.00), which represents all elements of
        compensation to which [P]etitioner would be entitled under 42 U.S.C. §§ 300aa-15(a),
        in the form of a check payable to [P]etitioner as the legal representative of the Estate
        of Norma Ann Gold, deceased.


Id. at 1-2.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                             s/Herbrina D. Sanders
                                             Herbrina D. Sanders
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a
notice renouncing the right to seek review.
                                                 2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                    )
 THE ESTATE OF NORMA ANN GOLD,                      )
 by its Personal Representative JOHN GOLD,          )
                                                    )
                Petitioner,                         )   No. 19-402V
                                                    )   Special Master Sanders
 v.                                                 )   ECF
                                                    )
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 15, 2019, the Estate of Norma Ann Gold by its Personal Representative John

Gold (“petitioner”), filed a petition for vaccine injury compensation alleging that Ms. Gold

suffered Guillain-Barre Syndrome (“GBS”) and death. On April 27, 2020, respondent conceded

that entitlement to compensation was appropriate under the terms of the Vaccine Act. ECF 18.

On July 31, 2020, Special Master Sanders issued a Ruling on Entitlement, incorporating

respondent’s concession. ECF 19. The case is now in damages.

       I.      Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$391,750.00, consisting of pain and suffering ($141,750.00) and the statutory death benefit

($250,000.00), which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                1
       II.    Form of the Award

       The parties recommend that the compensation be provided to petitioner through a lump

sum payment of $391,750.00 in the form of a check payable to petitioner as the legal

representative of the Estate of Norma Ann Gold, deceased. 1 Petitioner agrees.


                                                    Respectfully submitted,

                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    ALEXIS B. BABCOCK
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Colleen C. Hartley
                                                    COLLEEN C. HARTLEY
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    Phone: (202) 616-3644
                                                    Fax: (202) 353-2988
DATED: September 8, 2020




1
 John Gold has demonstrated that he is the legal representative of the Estate of Norma Ann
Gold for the purposes of 42 U.S.C. § 300aa-11(b)(1)(A). See Petitioner’s Exhibit 2.
                                               2